Case 16-11634       Doc 127     Filed 08/02/21 Entered 08/02/21 08:38:57           Desc     Page
                                             1 of 3



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In re: SYLVESTER UWAGBOE                             Chapter 13
                                                     Case No: 16-11634-FJB
               Debtor


          MOTION OF CHAPTER 13 TRUSTEE FOR ORDER DISMISSING CASE
                             FOR EXPIRED PLAN
                 NOTICE OF BAR DATE OBJECTIONS/RESPONSES

     Now comes the Chapter 13 Trustee (the "Trustee"), and respectfully moves the Court for an
Order dismissing this case. In support thereof, the Trustee states as follows:
1.     On April 29, 2016, the above-captioned debtor (the "Debtor") filed a petition for relief
       under Chapter 13 of the United States Bankruptcy Code.
2.     This Court entered an Order confirming the Debtor’s plan effective on June 1, 2016.
3.     The confirmed plan expired by its terms in May 2021. Debtor has failed to complete the
       payments required by the plan. The balance remaining due under the confirmed plan is
       approximately $4,630.61. Failure to make timely payments to the Trustee is a material
       default with respect to the confirmed plan and is “cause” for dismissal within the
       meaning of 11 U.S.C. Section 1307(c)(4).
       WHEREFORE, the Trustee respectfully requests that this Court enter an Order
dismissing this case.

Respectfully Submitted,


By: /s/ Carolyn Bankowski
Carolyn Bankowski, BBO #631056
Patricia A. Remer, BBO #639594
P.O. Box 8250
Boston, MA 02114
(617) 723-1313
13trustee@ch13boston.com

Dated: August 2, 2021
Case 16-11634       Doc 127    Filed 08/02/21 Entered 08/02/21 08:38:57          Desc     Page
                                            2 of 3



                          UNITED STATES BANKRUPTCY COURT
                             DISTRICT OF MASSACHUSETTS

In re: SYLVESTER UWAGBOE                            Chapter 13
                                                    Case No: 16-11634-FJB
                Debtor


                                 ORDER DISMISSING CASE

The motion of the Chapter 13 Trustee to dismiss this case having come before this Court, due
notice having been given, and for cause shown, it is hereby:


         ORDERED: that this Chapter 13 case is dismissed.



Dated:




                                                    __________________________
                                                    U.S. Bankruptcy Judge
Case 16-11634       Doc 127      Filed 08/02/21 Entered 08/02/21 08:38:57           Desc       Page
                                              3 of 3



                           UNITED STATES BANKRUPTCY COURT
                              DISTRICT OF MASSACHUSETTS

In re: SYLVESTER UWAGBOE                               Chapter 13
                                                       Case No: 16-11634-FJB
               Debtor



                  NOTICE OF BAR DATE FOR OBJECTIONS/RESPONSES

Notice is given that any responses and/or objections to this motion are to be filed within twenty-
one (21) days of the date hereof. If no timely objections/responses are filed, the Court may act
on this motion without further notice or hearing as provided by 11 U.S.C.§102(1)(B).



                                   CERTIFICATE OF SERVICE

The undersigned hereby certifies that a copy of the within Trustee’s Motion to Dismiss was
served upon the Debtor, Debtor's counsel of record and those parties listed on the following
service list by first class mail, postage prepaid or by electronic notice.



Dated: August 2, 2021
                                               /s/ Carolyn Bankowski


                                          SERVICE LIST

Sylvester Uwagboe
135 Read Street
Winthrop, MA 02152

Osborn N. Nzepuome, Esquire
Nzepuome & Egbe
185 Squire Road, Suite 6
Revere, MA 02151
